NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0903-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CARL L. MOORE, a/k/a
CARL T. MOORE,

     Defendant-Appellant.
_______________________

                    Submitted March 9, 2021 – Decided March 25, 2021

                    Before Judges Haas and Mawla.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Mercer County, Indictment No. 16-07-0102.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Olivia Moorhead, Assistant Deputy Public
                    Defender, of counsel and on the brief).

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Mohammad A. Mahmood, Deputy
                    Attorney General, of counsel and on the brief).

PER CURIAM
      Defendant Carl L. Moore appeals from an October 19, 2020 order denying

his Rule 3:21-10(b)(2) motion for release due to an illness or infirmity. We

affirm.

      Defendant was indicted for second-degree unlawful possession of a

weapon, N.J.S.A. 2C:39-5(b); fourth-degree possession of a defaced firearm,

N.J.S.A. 2C:39-9(e); and fourth-degree possession of dum-dum bullets, N.J.S.A.

2C:39-3(f). Prior to the start of his trial, he pled guilty to all three counts and

was sentenced to six years of incarceration with a three-and-one-half-year

period of parole ineligibility pursuant to the Graves Act, N.J.S.A. 2C:43-6(c).

The sentencing judge found no mitigating factors, and found the following

aggravating factors applied: N.J.S.A. 2C:44-1(a)(3), the risk that defendant will

commit another offense; N.J.S.A. 2C:44-1(a)(6), the extent of defendant's prior

criminal record and the seriousness of the offenses of which he has been

convicted; and N.J.S.A. 2C:44-1(a)(9), the need for deterring defendant and

others from violating the law.

      We affirmed defendant's convictions. State v. Moore, Docket No. A-

5133-17 (App. Div. April 2, 2020) (slip op. at 22).           Defendant remains

incarcerated and becomes parole eligible on October 15, 2021.




                                                                             A-0903-20
                                        2
       In September 2020, defendant filed a motion for release pursuant to Rule

3:21-10(b)(2). He argued his emphysema put him at heightened risk of severe

illness if he became infected with COVID-19. In a thorough and well-written

decision, Judge Janetta D. Marbrey denied defendant's motion.

       Citing State v. Mendel,1 the judge explained the relief sought was

procedurally barred because releasing defendant would "undermine the Graves

Act's mandatory parole ineligibility terms and the importance of deterring

handgun offenses." The judge found that even without the procedural bar,

defendant had presented no evidence warranting relief pursuant to the factors

set forth in State v. Priester, 99 N.J. 123 (1985). She noted our Supreme Court

recently found the COVID-19 pandemic constituted a change in circumstances

under Rule 3:21-10(b)(2).2 However, after reviewing 125 pages of defendant's

medical records, the judge concluded neither the records nor defendant's

circumstances warranted his release.

       The judge noted defendant

             has been a pack-a-day smoker since 2002. Defendant
             . . . has had no active treatment for emphysema noted

1
  212 N.J. Super. 110, 113 (App. Div. 1986) (holding "a sentence cannot be
changed or reduced under [Rule] 3:21-10(b) below the parole ineligibility term
required by statute.").
2
    Matter of Request to Modify Prison Sentences, 242 N.J. 357, 379 (2020).
                                                                         A-0903-20
                                       3
      in the medical records since intake.           Moreover,
      [d]efendant . . . was tested for COVID-19 using a
      [saliva] test on May 21, 2020, to which those results
      were recorded as negative on May 26, 2020. Since
      intake, [d]efendant has had at least twenty-five contacts
      with medical/dental services provided by the
      Department of Corrections which include treatment for
      acute medical complaints, extensive dental treatment,
      and medical treatment review. None show any active
      or ongoing condition that relate to emphysema or any
      respiratory complaints that could potentially satisfy a
      showing of the serious nature of a present illness or
      infirmity, and the deleterious effect of incarceration.

              . . . As to his alleged lung condition, [d]efendant
      . . . presents limited evidence as to the severity or the
      serious nature of the condition. There is no or limited
      evidence as to the nature or prognosis of his lung
      condition, or any imminent effect it has on his health.
      Moreover, there is no evidence that incarceration[ h]as
      had any specific deleterious effect on [d]efendant . . . .
      Though the COVID-19 infection rate in prisons may be
      higher than in the general public, there is no evidence
      to indicate any present risk or present seriousness as to
      these alleged conditions that cannot be adequately
      treated at the prison.

            ....

            Additionally, [d]efendant . . . does not require
      emergency life-saving medical intervention only
      available out-of-state, nor has he alleged that he
      currently suffers from a life-threatening medical
      condition.

The judge also found defendant's convictions are severe in nature.



                                                                     A-0903-20
                                  4
                   Additionally, the nature of the offense for which
            [d]efendant . . . is currently sentenced and other aspects
            of [d]efendant['s] history dictate that, even if he were
            eligible, there are no conditions of parole supervision
            or temporary home confinement that can safeguard the
            health and safety of [d]efendant . . . and the general
            public. Defendant . . . is currently sentenced for
            carrying a loaded handgun without a permit. His prior
            indictable convictions included terroristic threats and
            unlawful possession of a handgun. The facts of the
            present matter, coupled with his prior convictions,
            demonstrate a pattern of weapons possession.

                  ....

                  The [c]ourt finds that a substantial danger would
            be posed to the public should [d]efendant . . . be
            released from custody given the circumstances of his
            present offenses and criminal history.

      Defendant raises the following points on appeal:

            POINT I. APPELLANT IS NOT BARRED FROM
            RELIEF UNDER RULE 3:21-10B(2) DUE TO
            PAROLE DISQUALIFIER AS IT DOES NOT
            REQUIRE A CHANGE OF SENTENCE.

            POINT II. APPELLANT HAS MET THE LEGAL
            STANDARD FOR RELEASE UNDER STATE V.
            PRIESTER, HAVING SHOWN THE DELETERIOUS
            EFFECT INCARCERATION HAS ON HIS HEALTH,
            DUE    TO   HIS  UNDERLYING    MEDICAL
            CONDITIONS AND ONGOING PANDEMIC, AND
            SEEKS A NEW HEARING.

      Rule 3:21-10(b)(2) provides "[a] motion may be filed and an order may

be entered at any time . . . amending a custodial sentence to permit the release

                                                                          A-0903-20
                                        5
of a defendant because of illness of infirmity of the defendant[.]" A motion for

relief under Rule 3:21-10(b)(2) "is committed to the sound discretion of the

court." Priester, 99 N.J. at 135 (citing State v. Tumminello, 70 N.J. 187, 193

(1976)).   Therefore, we will only reverse if a trial judge relies on an

"impermissible basis," considers irrelevant factors, or makes a clear error in

judgment. State v. S.N., 231 N.J. 497, 500 (2018).

      In Priester our Supreme Court stated:

            The predicate for relief under . . . [Rule 3:21-10(b)] is
            proof of the serious nature of the defendant's illness and
            the deleterious effect of incarceration on the prisoner's
            health. As proof of the devastating effect of prison life
            on a defendant's health, the court should consider the
            availability of medical services in prison, including
            rehabilitative therapy.      However, this factor is
            important only insofar as it tends to establish that
            without such medical services the defendant's condition
            will seriously worsen or deteriorate in prison. It is the
            existence of this serious threat to defendant's physical
            condition, rather than the prison system's ability to
            provide beneficial and desirable medical services,
            including rehabilitative health care, that is
            determinative of a Rule 3:21-10(b)(2) motion.
            Therefore, in order to prevail, the prisoner must show
            that the medical services unavailable at the prison
            would be not only beneficial . . . but are essential to
            prevent further deterioration in his health. . . .

                  Moreover, a prisoner also must show that
            changed circumstances in his health have occurred
            since the time of the original sentence. . . .


                                                                          A-0903-20
                                        6
                 . . . The change of circumstances most likely to
           have occurred between the sentencing and the hearing
           is the severe deterioration of the prisoner's health.
           However, the change may also represent a court's
           securing information about the defendant's health
           previously unknown to the sentencing court. . . .

                  In addition to the requirement of a change of
           circumstances, among other factors we deem relevant
           to the determination of a [Rule] 3:21-10(b)(2) motion
           are the nature and severity of the crime, the severity of
           the sentence, the criminal record of the defendant, the
           risk to the public if the defendant is released, and the
           defendant's role in bringing about his current state of
           health.

           [99 N.J. at 135-37.]

     We affirm substantially for the reasons set forth in Judge Marbrey's

decision. We add the following comments.

     Defendant's motion was clearly procedurally barred because he was parole

ineligible pursuant to the Graves Act. As we explained in Mendel,

           [t]here is a distinction between an ineligibility term
           required by statute and one imposed as a matter of
           discretion by the court. An application may be made
           under [Rule] 3:21-10 when the defendant is serving a
           parole ineligibility term imposed by the court but not
           required by statute as a mandatory sentence. When
           defendant is serving a period of parole ineligibility
           imposed as a matter of discretion, the court can
           consider an application under [Rule] 3:21-10(b) in
           accordance with the standards for consideration of such
           an application. The court should also, of course,
           consider the aggravating and mitigating factors which

                                                                       A-0903-20
                                      7
            led to the sentence originally imposed including an
            ineligibility term.

                   However, a sentence cannot be changed or
            reduced under [Rule] 3:21-10(b) below the parole
            ineligibility term required by statute. [Rule] 3:21-10(b)
            was never intended to permit the change or reduction of
            a custodial sentence which is required by law.

            [212 N.J. Super. at 112-13.]

Moreover, although the Court in Matter of Request to Modify Prison Sentences

stated all inmates in state prisons could seek relief under Rule 3:21-10(b)(2),

242 N.J. at 380, it did not hold the Rule authorizes the release of a prisoner

before the completion of a mandatory minimum term established by statute.

      Finally, notwithstanding the procedural bar, we have no reason to second

guess the judge's application of the Priester factors.      Defendant failed to

establish that either his medical condition or need for treatment warranted

release. The judge's conclusion that defendant's sentence, the severity of his

crimes and criminal record, and the concomitant risk to the public militated

against his release, was not an abuse of discretion.

      Affirmed.




                                                                         A-0903-20
                                        8